Title: To Thomas Jefferson from Samuel Lewis, Sr., 11 February 1801
From: Lewis, Samuel, Sr.
To: Jefferson, Thomas



Sir,
Debtors apartment, Philadelphia Feby: 11, 1801

I think it my duty to acknowledge the receipt of your letter, enclosing the small Maps.Your favorable Opinion of my Abilities, merits my most sincere thanks: and, approbation coming from so respectable a source, and from one, so capable of ascertaining true worth, adds not a little to my Vanity.Geographical drawings have been my eager pursuit and ambition to excel, almost from my infancy: and in which branch I am warranted in saying, I am perfectly competent.
The Sentiments of humanity you express towards my unfortunate Situation, I know not how to return Gratitude for: but by a constant wish for your future health and happiness.
Permit me to add, that the Bill, which has passed the house of Representatives, for my relief, and is now before the honorable the Senate, may meet with support from you, and may I presume to hope, your influence, in restoring me to my afflicted and distressed family, who daily languish at my seperation from them.
I have the honor to be, Sir, with the greatest respect, Your most obedient Servant

Samuel Lewis Senr:

 